       Case 1:18-cv-00603-AWA Document 26-12 Filed 06/21/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

FRANCES MLADAN AND                            §
MILOS MLADAN                                  §
                                              §
                       Complainants           §
                                              §
VS.                                           §    CIVIL ACTION NO. 1:18-cv-00603-AWA
                                              §
WAL-MART STORES TEXAS, LLC                    §    JURY TRIAL DEMANDED
                                              §
                       Defendant              §


                                            ORDER

       ON THIS DAY, came to be heard COMPLAINANT’S MOTION TO COMPEL

DEFENDANT WAL-MART STORES TEXAS, LLC TO RESPOND ADEQUATELY TO

COMPLAINANT’S REQUESTS FOR DISCOVERY.

       After considering the Motion, and after a hearing on the Motion and considering the

arguments of counsel, the Court grants Complainant’s Motion, Overrules Defendant’s Objections,

and Orders Defendant to Fully Respond to Complainant’s discovery requests within three (3) days

from the date of the entry of this Order.



       SIGNED on _________________, 2019.



                                                   ________________________________
                                                   JUDGE PRESIDING




                                              1
      Case 1:18-cv-00603-AWA Document 26-12 Filed 06/21/19 Page 2 of 2




APPROVED AND ENTRY REQUESTED:



ERSKINE & BLACKBURN, L.L.P.


By: /s/ Blake C. Erskine, Jr.
BLAKE C. ERSKINE, JR.
State Bar No. 00786383
E-Mail: berskine@Erskine-Blackburn.com

MARK B. BLACKBURN
State Bar No. 02388990
E-Mail: mblackburn@Erskine-Blackburn.com

TIMOTHY B. MOSS
State Bar No. 24070304
E-Mail: tmoss@Erskine-Blackburn.com

6618 Sitio del Rio Blvd., Bldg. C-101
Austin, Texas 78730
Telephone (512) 684-8900
Facsimile (512) 684-8920

ATTORNEYS FOR COMPLAINANTS




                                           2
